DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
The amendments filed on 07/08/2021 are acknowledged and have been fully considered.  Claims 1, 5 and 6 are pending and are under consideration on the merits. 

Withdrawn Rejections
The previous rejections of claims 1, 5 and 6 under 35 USC 103 are withdrawn in light of the arguments presented in the remarks and Dr. Shrivastav’s affidavit filed on 07/08/2021.  Applicants argue that the cited prior art Sharma, Selvakumar, Tucker, Grdisa and Brenner do not teach or suggest that MetAP2 expression is elevated in non-tumor cells, including PBMCs, is indicative of colorectal cancer (see remarks page 8).  Applicants argue the prior art teaches elevated NMT activity in PBMCs is a diagnostic marker for colon cancer (see page 7 of remarks, see 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining if MetAP2 levels are above a threshold value” in line 7 and this renders the claim indefinite. The claim is indefinite because the “threshold value” is not defined by the claim and the specification and it is not clear what the threshold value is in the determining step. Therefore, it is not clear which individuals are further examined by colonoscopy or sigmoidoscopy for colorectal cancer.  Dependent claim 6 is also rejected for the same reasons.
Claim 6 is further indefinite because claim 6 is definitively stating the individual has colorectal cancer if the MetAP2 levels are above the threshold value. However, 
Appropriate clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. The step of “determining if MetAP2 levels are above a threshold value” is a mental process and is an abstract idea. See MPEP 2106.04 (a). 
 The claim(s) recite(s) method steps of detecting MetAP2 levels in a non-tumor sample, determining if MetAP2 levels are above a threshold value (the judicial exception) and examining the individual by colonoscopy or sigmoidoscopy for colorectal cancer if the MetAP2 levels are above a threshold value, thus the claims are directed to a process (Step 1: Yes). 
The claims recite that if the levels of MetAP2 are above a threshold value the individual is examined for CRC by colonoscopy or sigmoidoscopy. Examining the individual by colonoscopy or sigmoidoscopy is a practical application of the recited if the levels of MetAP2 are above a threshold. Under the broadest reasonable interpretation, if the levels of MetAP2 are not above a threshold value, the examining step is not performed. Therefore, if the levels of MetAP2 are not above a threshold value, the judicial exception is not integrated into a practical application. The additional element recited in the claims is “detecting the MetAP2 levels in a non-tumor sample from an individual at risk of developing colorectal cancer (CRC), the non-tumor sample being selected from the group consisting of peripheral blood, peripheral blood mononuclear cells, neutrophils and lymphocytes” is a data gathering step. These additional limitations (detecting protein levels in a sample) individually or in combination are recited at a high-level of generality and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to a judicial exception (an abstract idea, Step 2A – Yes).
The claims do not include any additional elements that are sufficient to amount significantly more than the judicial exception. The method step of determining MetAP2 levels (measuring protein levels using substrates, antibodies or measuring mRNA levels by hybridization/amplification) are well known, routine and conventional activities (see Tucker et al., pg. 3975 col. 2 Immunohistochemistry; see Selvakumar et al, Fig. 2,3 – teach detecting MetAP2 with antibodies, see Ho et al., pg. 70 col. 2 para. 1, pg. 72 col. 2 para. 1,2 – which teaches detecting MetAP2 by qRT-PCR, DNA microarrays and antibodies).  The limitations that limit the type of sample in which MetAP2 levels are determined (peripheral blood, peripheral blood mononuclear cells, neutrophils and 
Therefore, the instant invention recited in claims 1, 5 and 6 is not patent eligible under 35 USC 101.
Response to Arguments
Applicant’s arguments filed on 07/08/2021 with respect to the rejections of the claims under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1, 5 and 6 under 35 USC 103 are withdrawn.  

It is suggested to amend the claims as suggested below to obviate the above rejections of the claims under 35 USC 101 and 35 USC 112(b) and place the application in condition for allowance.
Claim 1. A method of screening for colorectal cancer (CRC) comprising:
detecting methionine aminopeptidase 2 (MetAP2) levels in a non-tumor sample from an individual at risk of developing CRC, said non-tumor sample selected from the group consisting of peripheral blood, peripheral blood mononuclear cells, neutrophils, and lymphocytes;
identifying individuals based on the MetAP2 levels in their non-tumor samples above a threshold value corresponding to MetAP2 levels for a healthy individual; and
examining the individual with MetAP2 levels above the threshold value by colonoscopy or sigmoidoscopy for CRC.
Cancel claims 5 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657